Name: 2001/179/EC: Council Decision of 26 February 2001 setting the terms for financial support to Guinea-Bissau in the fisheries sector
 Type: Decision
 Subject Matter: fisheries;  cooperation policy;  economic policy;  Africa
 Date Published: 2001-03-08

 Avis juridique important|32001D01792001/179/EC: Council Decision of 26 February 2001 setting the terms for financial support to Guinea-Bissau in the fisheries sector Official Journal L 066 , 08/03/2001 P. 0033 - 0034Council Decisionof 26 February 2001setting the terms for financial support to Guinea-Bissau in the fisheries sector(2001/179/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) In accordance with the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau signed at Bissau on 27 February 1980(2) (hereinafter " the Agreement"), the Council, by Regulation (EC) No 2615/97(3), has approved a protocol which sets out fishing possibilities and financial compensation for the period from 16 June 1997 to 15 June 2001 (hereinafter "the Protocol").(2) As a result of the armed conflict which affected Guinea-Bissau from June 1998 until March 1999, the Government of Guinea-Bissau was not able to ensure the normal course of fishing activities under the said Agreement.(3) This exceptional situation endangered Community vessels and called for a temporary break in fishing under the said Agreement as from June 1998 until 1 April 1999. This temporary break in fishing also meant the non-payment pro rata temporis of the financial compensation referred to in Article 2 of the Protocol during the second year of its validity.(4) To facilitate the normal course of fishing activities by Community vessels under the Agreement following the armed conflict, there is a need to set the terms for financial support to Guinea-Bissau in the fisheries sector.(5) It is appropriate for a sum corresponding to the unpaid financial compensation to be allocated as financial aid for the restoration of facilities supporting fishing activities, including infrastructure for monitoring these activities, under rules to be determined in accord with the legitimate authorities in Guinea-Bissau,HAS DECIDED AS FOLLOWS:Sole ArticleThe terms for granting financial support to Guinea-Bissau up to a maximum of EUR 6500000 for the restoration of facilities supporting fishing activities, shall be as follows:1. the financial support will cover the following activities in particular:- support for the management of the Ministry of Fishing and the rehabilitation of equipment and infrastructure in the fisheries department,- strengthening of the system for maritime monitoring and supervision,- revitalisation and reinforcement of the fisheries research programmes;2. on the basis of the presentation of a programme of activities by the Government of Guinea-Bissau, the Commission shall make available before 31 May 2001 to the Government of Guinea-Bissau, through the bank accounts notified by the Ministry of Fishing, an amount corresponding to 50 % of the cost of the planned activities;3. the Commission will pay the balance of the funds, after acceptance of a detailed report which the Government of Guinea-Bissau shall send to the European Commission delegation, before 31 May 2003. This report will describe in detail the implementation of these activities and the results obtained. The Commission reserves the right to ask the Ministry of Fishing for any supplementary information, and to re-examine the payments involved in the light of the effective implementation of these activities.Done at Brussels, 26 February 2001.For the CouncilThe PresidentM. Winberg(1) OJ C 219, 30.7.1999, p. 33.(2) OJ L 226, 29.8.1980, p. 33.(3) OJ L 353, 24.12.1997, p. 7.